Citation Nr: 1111200	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  04-40 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a liver disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In January 2007, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in February 2007 and February 2009, and was remanded for further development.  For the reasons discussed below, the Board finds that the RO substantially complied with the mandates of the remands and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has a liver disability that is related to service.  


CONCLUSION OF LAW

A liver disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).


Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a VCAA notice letter was issued in November 2003.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  A letter addressing the degree of disability and effective date was sent in March 2006.  Dingess/Hartman, at 490.  Although this letter was not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to him, since he was subsequently provided adequate notice, he was provided time to respond with additional argument and evidence and the claim was readjudicated and supplemental statements of the case (SOCs) were provided to the appellant in August 2006, October 2007, and January 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  


Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded an April 2009 medical examination to obtain an opinion as to the etiology of the appellant's liver disability, in compliance with the February 2009 Board remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The Board notes that in a February 2011 brief, the appellant's representative contended that the April 2009 VA examination was not adequate.  The representative stated that VA had not addressed whether the appellant is entitled to service connection for hepatitis on a direct basis and that the evidence did not show the appellant had been tested for the presence of antibodies indicating a viral hepatitis infection.  The April 2009 VA examination report reflects that the VA examiner addressed service connection on a direct basis, and provided a rationale for the opinion.  Further, the VA examination report reflects that the appellant was tested for the presence of antibodies indicating a viral hepatitis infection.  Although the representative contends that VA has not developed the appellant's risk factors for hepatitis, the VA examination report addressed risk factors for hepatitis C.  Consequently, the Board finds that the VA examination is adequate.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as cirrhosis of the liver, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   


III. Analysis

The appellant contends that he is entitled to service connection for a liver disability.  For the reasons that follow, the Board concludes that service connection is not warranted.

A January 2008 private liver biopsy report reflects that the appellant has a diagnosis of mild chronic hepatitis, Grade 1-2, with minimal steatosis, Stage 0.  The report notes that the presence of rare plasma cells and some histiocytoid clusters (no definite granulomas) raises a concern about a possible autoimmune component.  Thus, the evidence reflects that the appellant has a current disability, satisfying the first element of service connection.

The appellant's service treatment records do not indicate that the appellant had any liver problems, to include chronic hepatitis.  The appellant's January 1966 entrance examination report reflects that the appellant was clinically evaluated as normal in all respects.  In a January 1966 report of medical history, the appellant denied having had stomach, liver or intestinal trouble.  The appellant's service treatment records do not reflect any treatment or complaints relating to the liver.  A June 1970 discharge examination report reflects that the appellant was clinically evaluated as normal.  In a June 1970 report of medical history, the appellant denied having had stomach, liver or intestinal trouble.  

In a September 2003 statement, the appellant reported that he was told that he had a liver disorder after a blood test at the Madison VA Medical Center in January 1986.  A December 1985 private treatment record reflects that  the appellant had persistently abnormal liver tests of uncertain etiology.  A December 1985 liver biopsy report reflects that the appellant had steatosis.  The report noted that some of the hepatic cord cells contain a rather prominent granular eosinophilic material, but no definite hyaline bodies are evident.  The features are those of hepatic steatosis, rather marked with focal hepatitis.  The appellant had a clinical history of persistent mild increase in serum glutamic oxalo-acetic (SGOT), serum glutamate pyruvate transaminase (SGPT) and gamma-glutamyl-transferase (GGT).    

A June 2005 VA treatment record noted that the appellant had a history of fatty liver.  A February 2006 private treatment record noted that the appellant had mild chronic renal failure.  A June 2006 private treatment record notes that the appellant has chronic renal failure.  

At the January 2007 hearing, the appellant stated that he had not been treated for any liver disorder and he has not been told that it is disabling.  (January 2007 Board Hearing Transcript (Tr.) at p.6).  He also stated that he first learned of a liver problem after taking blood tests for an Agent Orange examination in 1985 or 1986.  (See Tr. at p. 4-5).  

An August 2007 VA examination report reflects that the appellant reported that he had never received any treatment for his liver disease and had no symptoms.  The VA examiner found that the appellant had normal liver studies with no evidence of any liver disease at that point in time.  The appellant reported that he was first told of elevated liver functions at his Agent Orange examination in 1985.  He was told that the elevated liver enzymes might be related to alcohol.  The appellant reported that he has not had any alcohol since his liver biopsy in 1985.

As noted above, a January 2008 private treatment record reflects that a liver biopsy revealed that the appellant had mild chronic hepatitis, Grade 1-2, with minimal steatosis, stage 0.  

The appellant was evaluated at a VA examination in April 2009.  The VA examiner noted that there was no mention of any liver condition on the June 1970 separation examination.  The VA examiner noted that the appellant did not have any risk factors for hepatitis infections, such as a transfusion prior to 1992, past or present IV drug use, blood exposure of skin or mucous membranes, sex with men, prostitutes, or any partner known to have hepatitis or sexually transmitted diseases, hemodialysis, tattoo or repeated body piercing, or a history of intranasal cocaine use.  The appellant reported that he is currently receiving no treatment for hepatitis.  He reported that he was not aware that he had the condition until the 1985 liver biopsy.  He denied any symptoms of jaundice, bleeding, nausea, or vomiting.  He denied any incapacitating episodes due to hepatitis.  

The April 2009 VA examiner found that the appellant had mild chronic hepatitis, grade 1-2, with minimal steatosis (stage 0).  He noted that the appellant had non alcoholic steatohepatitis (NASH) as evidence by the steatosis on two biopsies.  There was no evidence of any chronic hepatitis infection as per multiple hepatitis B and C serology testing (including repeat testing from the April 2009 examination).  The appellant's hepatitis B antibody was mildly elevated, as he had received the vaccine in the past.  The negative hepatitis C core antibody proved that he had never been infected with hepatitis B.  There was no clinical evidence of autoimmune hepatitis as suggested by the biopsy.  His autoimmune antibody tests were all negative except for a slight elevation in the anti-smooth muscle antibody which is not high enough to be clinically significant in this context.  

The VA examiner found that there was no evidence that the Veteran's completely asymptomatic chronic hepatitis, as seen on liver biopsy (lab abnormality only) was caused by or related to his military service.  The VA examiner did not see evidence of liver disease in the service treatment records and a prior history of mumps, noted on a January 1966 report of medical history, did not cause liver problems.  The VA examiner noted that the appellant had normal liver function, as evidenced by his normal albumin and international normalized ratio (INR), which are true indicators of liver function.  The report notes that NASH is often associated with dyslipidemia, obesity and a frequent complication of obesity, type II diabetes mellitus.  The VA examiner noted that the appellant has all of these conditions.  The VA examiner also noted that as the appellant already had NASH prior to his diabetes mellitus, type II diagnosis, and there had been no worsening of the disease, his current chronic mild hepatitis with steatosis was not at least as likely as not caused by or aggravated by his diabetes.  The VA examiner provided a complete rationale for his opinions, and the opinion was based on a review of the claims file, medical records, and an interview of the appellant.  Thus, the Board finds that April 2009 VA examination report to be probative.  

The Board notes that although the April 2009 VA examiner also concluded that the hepatitis was not caused or aggravated by his service-connected diabetes mellitus, type II, the appellant has not contended that his hepatitis was caused by diabetes mellitus, type II.  Thus, the Board has only addressed service connection on a direct basis.    

The appellant has contended that he has a liver disability that is related to service.  Although a lay person may be competent to report the etiology of a disability, a liver disability is not, in the Board's opinion, the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of a liver disability, a disorder typically confirmed by blood tests and a liver biopsy, the Board finds that the probative value of any such opinion is outweighed by that of the April 2009 VA examiner, who has education, training and experience in evaluating the etiology of a liver disability.  The VA examiner reviewed the appellant's claims folder and opined that the appellant's mild chronic hepatitis was not related to service.  

Based on the above, the Board finds that the evidence is against the appellant's claim that he has a liver disability that is related to service.  The appellant's service treatment records do not indicate that the appellant had hepatitis in service.  The December 1985 liver biopsy report, dated fifteen years after service, first indicated the appellant had steatosis.  The April 2009 VA examiner concluded that the appellant's mild chronic hepatitis, with minimal steatosis, was not related to service.  He also concluded that the hepatitis was not caused or aggravated by his service-connected diabetes mellitus, type II.  Additionally, the appellant did not assert that his hepatitis was caused by or aggravated by diabetes.  As noted above, the Board finds the VA examiner's opinion to be highly probative.  There is no evidence of record indicating that there is a nexus between the appellant's hepatitis and his service.  Service connection may be granted if there is a showing of continuity of symptomatology.  However, the appellant has not alleged that he has had symptoms of hepatitis since service.  He has consistently stated that he first learned of the problem in 1985.  The evidence does not reflect that the appellant had hepatitis in service or within one year of service.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for a liver disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


